DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/30/2021 is/are being considered by the examiner.
Claims 1-20 are pending:

	The office notes that claim 13 has a claim indication of “Original” while including an amendment to its claim language. Since there does not appear to be any further claim mark-up/indication the office will consider the instant response in the interest of compact prosecution.


Response to Arguments
Applicant’s discussion with respect to IDS have been fully considered. 
IDS dated 12/18/2019
FOR Ref 1 has now been considered in the instant office action.
IDS dated 06/29/2020
FOR Ref 1 (CN 1900500) has not been considered, as a copy was not found in the file-wrapper for instant case 16/718,796 nor parent case 15/185,080. The office further notes that submitting a US equivalent is not the same as submitting the actual FOR reference and is not sufficient to overcome the requirement for an English translation or a statement of relevance of the FOR reference.
FOR Ref 2 (CN 101208534) has not been considered, as a copy was not found in the file-wrapper for instant case 16/718,796 nor parent case 15/185,080. The office further 
FOR Ref 3 (CN 101417605) has not been considered, as a copy was not found in the file-wrapper for instant case 16/718,796 nor parent case 15/185,080.
NPL Ref 1 has not been considered as the examiner does not understand Chinese and therefore is unable to consider the foreign OA. The office notes that it was applicant that cited the foreign OA as being relevant to the prosecution of the instant application, as opposed to the office itself citing the foreign OA.

The Terminal Disclaimer dated 08/30/2021 is persuasive with respect to double patenting rejection.  The double patenting rejection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to specification objection have been fully considered and are persuasive.  The specification objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant notes that the terms that invoke interpretation under 35 USC 112f have “sufficient structure … to perform the claimed function are present in the specification.”
The office agrees, and notes that 35 USC 112f is not a rejection and that a rejection regarding insufficient structure disclosed in the specification would have been under 35 USC 112b. Since sufficient structure was provided in the specification, no such rejection was provided in the prior office action.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Sorenson (US 2,964,931) have been fully considered. 
Rejection by the First Embodiment of Sorenson (Sorenson1):
Applicant arguments regarding radial displacement of the primary-axial axis of the retention mechanism is persuasive, and the instant rejection of record is withdrawn.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered. 
Rejection by Laessle (US 4,871,296) and the Second Embodiment of Sorenson (Sorenson2):
Applicant arguments regarding radial displacement of the primary-axial axis of the retention mechanism is persuasive, and the instant rejection of record is withdrawn.
Rejection by Laessle and Sorenson1:
Applicant’s arguments discussed above in the context of the 35 USC 102 rejection is persuasive, and the instant rejection of record is withdrawn.
Rejection by Laessle, Sorenson1, and Official Notice:
Applicant’s arguments discussed above in the context of the 35 USC 102 rejection is persuasive, and the instant rejection of record is withdrawn.
Rejection by Laessle, Sorenson1, and Menn (US 4,786,271):
Applicant’s arguments discussed above in the context of the 35 USC 102 rejection is persuasive, and the instant rejection of record is withdrawn.
Rejection by Laessle and Sorenson1 (claim 15):
Applicant’s arguments discussed above in the context of the 35 USC 102 rejection is persuasive, and the instant rejection of record is withdrawn.
Rejection by Sorenson1 and Menn
Applicant’s arguments discussed above in the context of the 35 USC 102 rejection is persuasive, and the instant rejection of record is withdrawn.
Rejection by Sorenson1 and Official Notice
Applicant’s arguments discussed above in the context of the 35 USC 102 rejection is persuasive, and the instant rejection of record is withdrawn.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2019 is/are being considered by the examiner.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8,9,16,17 in the context of Claim 1/12 limitation “a retention mechanism having a principal axis radially offset from the rotational axis”, as Fig6A/B fails to show a ball detent/moveable element that conforms to the new limitations of Claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“journaled” will be read as understood by the plain meaning of the term in a mechanical engineering context, as shown below from Collins Dictionary, and in light of the specification Para18
https://www.collinsdictionary.com/us/dictionary/english/journal, mechanical engineering context: “The journal of a shaft or axle is the part of it that is in contact with or enclosed by a bearing.”


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“turbine member … for rotatably extracting mechanical power from the flow of gas” first recited in claim 1
Corresponding structure:
Turbine blade/disk assembly 116, as best seen in Fig2 and Para18-19
Or equivalents
“output member” first recited in claim 1, 12, 20
Corresponding structure:
Threaded output shaft 202, per Para26 and best seen in Fig2-5
Or equivalents
“receiving portion” first recited in claim 1, 12, 20 (claim 10, 19 removes 112f interpretation)
Corresponding structure:
Threaded portion 206, as informed by Fig2-5 and the original specification/claims of parent application 15/185,080 that was incorporated by reference
Or equivalents
“retention mechanism” first recited in claim 1, 12, 20 (claim 2, 13 removes 112f interpretation)
Corresponding structure:
A shear pin or ball detent, as informed by Para29-32,34 and drawing elements 218/320
Or equivalents
The office would like to explicitly note that “equivalents” would require an equivalent mechanical fuse type structure similar to the operation of a shear pin.
“locking mechanism” first recited in claim 6, 15 (claim 7 removes 112f interpretation)
Corresponding structure:
A spring lock, as informed by Para32-33 and drawing structure 220
Or equivalents
“moveable element” first recited in claim 8, 16 (claims 9, 17 removes 112f interpretation)
Corresponding structure:
A ball detent, as informed by Para34 and drawing element 320
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 20
L6, remove the comma between “shaft, to” to improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L6, limitation “the turbine member” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claim 1-7, 10, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laessle (US 4,871,296) in view of Sorenson (US 2,964,931) First Embodiment of Fig1-2, and in view of Bernard (US 1,610,414)
Claim 1
Laessle discloses: 
“An air turbine starter for starting an engine (functional limitation. best seen Fig1, starter 10), comprising: 
a housing (housing 12) defining an inlet (inlet 14), an outlet (outlet 16), and a flow path extending between the inlet and the outlet for communicating a flow of gas therethrough (flow path 18); 
a turbine (turbine member 20) journaled within the housing (best seen Fig1) and disposed within the flow path for rotatably extracting mechanical power from the flow of gas (functional limitation. best seen Fig1; C2L62-67); 
a gear train (gear train 26/28/30) drivingly coupled with the turbine member (functional limitation. best seen Fig1; C2L67-C3L6);  
a clutch (clutch 36) having a drive shaft (shaft 38) that is operably coupled with the gear train (functional limitation. C3L6-12); 
…”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Laessle is silent to the particular features of a decoupler as claimed, however Laessle does disclose a decoupler arrangement 58 as best seen in Fig2-3.
Sorenson’s First Embodiment of Fig1-2 discloses:
“…
an output member (starter shaft 11/14) with a receiving portion defining a rotational axis and configured to be operably coupled to and rotate with the engine (functional limitation. threaded connection between starter shaft 11 and spline 16); and 
a backdrive decoupler (best seen Fig1-2, coupling 10), comprising: 
a decoupler shaft (drive shaft 12, part 15/23) extending between a first end operably coupled to the output member and a second end operably coupled to the drive shaft (best seen Fig1/2), the decoupler shaft selectively receivable and axially moveable along the rotational axis with respect to the receiving portion of the output member (functional limitation. best seen Fig1/2); and 
a retention mechanism (shear pin 26) … and extending axially through a portion of the output member and a portion of the first end of the decoupler shaft to selectively operably couple the output member to the decoupler shaft (functional limitation. best seen Fig1/2; C3L37-41); wherein 
when an overrunning torque reaches a certain level the retention mechanism uncouples the drive shaft and the first end of the decoupler shaft to define a decoupled and separated position where the output member is disengaged from the engine (functional limitation. C3L37-41).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Sorenson is silent to shear pin 26 being arranged with its primary-axial axis being radially offset from the rotational axis.
Bernard teaches (Fig1-3, C1L18-26,C2L72-80, C2L111-C3L17) that it is known to arrange frangible shear pins 23, that break to prevent damage to more important rotational structure, such that the primary-axial axis of shear pin 23 is radially offset from the primary rotational axis of the structure of which shear pin 23 protects.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of one known in the art decoupler arrangement for another known in the art decoupler arrangement, which would result in the modification of swapping the second embodiment decoupler of Sorenson into the arrangement of Laessle, as Sorenson suggests in C1L15-21 the application of its arrangement into that of a engine, and the resultant combination structure would be predictable as the combination is the result of a simple substitution of two known in the art decoupler arrangements, and to move shear pin 26 of Sorenson to have the primary-axial axis radially offset from the primary rotational axis of the structure of which shear pin protects as taught by Bernard to within the surface 18 of Sorenson, as the shear pin arrangement of Bernard is an art recognized alternative shear pin arrangement which provides the further advantage of simplifying the joint arrangement between the drive shaft 12 and starter shaft 11 of Sorenson.
Claim 2
The combination of Laessle, Sorenson, and Bernard, disclose: “The air turbine starter of claim 1 wherein the retention mechanism is a pin wherein the pin shears when the overrunning torque reaches the certain level (functional limitation. Sorenson: C3L37-41, shear pin 26; Bernard: Fig1-3, C1L18-26,C2L72-80, C2L111-C3L17).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Claim 3
The combination of Laessle, Sorenson, and Bernard, disclose: “The air turbine starter of claim 1 wherein the output member further comprises first driving surfaces and the decoupler shaft comprises second driving surfaces that interengage with the first driving surfaces to transmit a driving torque (functional limitation. Sorenson: best seen Fig4, threaded interface of part 22/24/23/25 and webs of parts 14/15).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Claim 4
The combination of Laessle, Sorenson, and Bernard, disclose: “The air turbine starter of claim 3 wherein the decoupler shaft further comprises a stop at the first end that abuts with a portion of the output member (Sorenson: see annotated Fig2 above in 102 section, stop near interface between parts 22 and 25).”
Claim 5
The combination of Laessle, Sorenson, and Bernard, disclose: “The air turbine starter of claim 4 wherein the driving torque is transmitted through the stop of the decoupler shaft and the output member (functional limitation. Sorenson: when loaded, the torque driven through the stop/shaft/output member is transmitted).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Claim 6
The combination of Laessle, Sorenson, and Bernard disclose the arrangement of claim 1.
Sorenson is silent to a locking mechanism configured to secure the output member in the decoupled and separated position.
Laessle discloses a locking mechanism (best seen Fig2/3, spring ring 80; C5L35-42) that in the decoupled and separated position exits groove 78 to secure the output member.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the spring ring 80 of Laessle in the combination of Laessle and Sorenson in order to take advantage of the reduction of damage and required repair cost of the shafts/starter/adjacent structures.
Claim 7
The combination of Laessle, Sorenson, and Bernard as combined in claim 6, disclose: “The air turbine starter of claim 6 wherein the locking mechanism comprises a spring lock (Laeesle: best seen Fig2/3, spring ring 80; C5L35-42).”
Claim 10
The combination of Laessle, Sorenson, and Bernard, disclose: “The air turbine starter of claim 1 wherein the receiving portion of the output member is an internal threaded portion and the shaft is a threaded shaft complimentary to the internal threaded portion (best seen Fig4, threaded interface of part 22/24/23/25 and webs of parts 14/15).”

Claim 8-9, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laessle in view of Sorenson using the First Embodiment and Bernard, and in further view of Menn (US 4,786,271).
Claim 8
The combination of Laessle, Sorenson, and Bernard disclose the arrangement of Claim 1.
The combination of Laessle and Sorenson is silent to the application of a ball detent or equivalents.
Menn teaches a retention mechanism (best seen Fig 6) that comprises at least one moveable element (Fig 6, ball 282) that is moveable between a first position where the moveable element engages with an interface portion of the output member and a second position where the moveable element is moved radially inwardly (C6L22-27) wherein the moveable element is a ball detent that disengages by moving radially inward within a channel (best seen Fig 6, bore 270) received in the threaded shaft when the overrunning torque reaches the certain level (C5L24-26, C6L22-27). 
Menn further teaches that using ball detents removes the need for costly downtime while a mechanic replaces a sheared shear pin (C1L36-39) and would be more tolerant to misalignment of the shafts to be connected, which would reduce the cost associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a ball detent as the retention mechanism as taught by Menn instead of the shear pin as taught by Sorenson in the combination of Laessle, Sorenson, and Bernard, in order to take advantage of improved connection tolerances, the cost savings of reduced downtime due to replacing shear pins, and improved load distribution.
Claim 9
The combination of Laessle, Sorenson, Bernard, and Menn, discloses: “The air turbine starter of claim 8 wherein the moveable element is a ball detent that moves radially inward within a channel received in the decoupler shaft when the overrunning torque reaches the certain level (Menn: C6L22-27, C5L24-26; best seen Fig6).”

Claim 11, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laessle in view of Sorenson using the First Embodiment and Bernard, and in further view of Official Notice
Claim 11
The combination of Laessle, Sorenson, and Bernard, disclose the arrangement of claim 10.
Sorenson is silent to the application of a three helical female thread.
It is well known in the art to use multi-start threads to provide both a strong connection between threaded components and a quicker coupling/decoupling than is provided by a single helix. 
The office notes that this official notice is identical to the official notice taken in the office action dated 06/01/2018 in Parent Application 15/185,080, to which applicant did not object or traverse in any response to the office.
It would have been obvious to one of ordinary skill at the time of filing to have altered the arrangement of the combination of Sorenson, Laessle, and Bernard by using a three helical female thread for a strong connection and quicker speed of coupling and decoupling.


Claim(s) 12-14, 18, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Bernard.
Claim 12
Sorenson’s First Embodiment of Fig1-2 discloses:
“A decoupler assembly (best seen Fig1-2, coupling 10) for decoupling an output member (functional limitation. best seen Fig2, starter shaft 11/14/22) from a drive shaft of an engine (functional limitation. best seen Fig1, drive shaft 12) during backdrive, the decoupler assembly comprising: 
a shaft (best seen Fig1, part 15/25) having a first end with a stop (see annotated Fig2 below, stop near interface between parts 22 and 25) and a second end configured to be operably coupled to the drive shaft (functional limitation. see annotated Fig2 below, right hand side of figure) and where the shaft is selectively receivable and axially moveable within a receiving portion of the output member (functional limitation. best seen Fig1-2, interface between part 25/26/22/24; C3L16-18), the shaft defining a rotational axis (best seen Fig1/2); and 
a retention mechanism (shear pin 26) … extending axially through a portion of the output member and a portion of the shaft (best seen Fig2) and selectively operably coupling the output member to the first end of the shaft (functional limitation. C3L37-41); wherein 
when an overrunning torque reaches a certain level the retention mechanism uncouples the output member and the first end of the shaft and the output member moves in a direction away from the first end of the shaft (functional limitation. C3L37-41).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the 
Sorenson is silent to shear pin 26 being arranged with its primary-axial axis being radially offset from the rotational axis.
Bernard teaches (Fig1-3, C1L18-26,C2L72-80, C2L111-C3L17) that it is known to arrange frangible shear pins 23, that break to prevent damage to more important rotational structure, such that the primary-axial axis of shear pin 23 is radially offset from the primary rotational axis of the structure of which shear pin 23 protects.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move shear pin 26 of Sorenson to have the primary-axial axis radially offset from the primary rotational axis of the structure of which shear pin protects as taught by Bernard to within the surface 18 of Sorenson, as the shear pin arrangement of Bernard is an art recognized alternative shear pin arrangement which provides the further advantage of simplifying the joint arrangement between the drive shaft 12 and starter shaft 11 of Sorenson.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 13
The modified arrangement of Sorenson by the teachings of Bernard discloses: “The decoupler assembly of claim 12 wherein the retention mechanism is a pin and wherein the pin shears when the overrunning torque reaches the certain level (functional limitation. Sorenson: C3L37-41, shear pin 26; Bernard: Fig1-3, C1L18-26,C2L72-80, C2L111-C3L17).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Claim 14
The modified arrangement of Sorenson by the teachings of Bernard discloses: “The decoupler assembly of claim 12 wherein a driving torque is transmitted through the stop of the shaft and the output member (functional limitation. Sorenson: best seen Fig4, threaded interface of part 22/24/23/25 and webs of parts 14/15).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 
Claim 18
The modified arrangement of Sorenson by the teachings of Bernard discloses: “The decoupler assembly of claim 12 wherein the output member further comprises first driving surfaces (Sorenson: threaded interface of 22/14) and the shaft comprises second driving surfaces (Sorenson: threaded interface 25/15) that interengage with the first driving surfaces to transmit driving torque (functional limitation. Sorenson: best seen Fig2, torque is transferred between shafts 11 and 12 via the threaded interfaces of part 22/14, 25/15 via pin 26. The office notes that the BRI of the claim does not require the first and second driving surfaces to contact each other.).”
The above noted limitation(s) are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above. 

Claim 15, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laessle, in view of Sorenson using the First Embodiment and Bernard.
Claim 15
The modified arrangement of Sorenson by the teachings of Bernard discloses the arrangement of claim 12.
Sorenson is silent to a locking mechanism configured to secure the output member in the decoupled and separated position.
Laessle discloses a locking mechanism (best seen Fig2/3, spring ring 80; C5L35-42) that in the decoupled and separated position exits groove 78 to secure the output member.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the spring ring 80 of Laessle to the arrangement of Sorenson and Bernard in order to take advantage of the reduction of damage and required repair cost of the shafts/starter/adjacent structures.

Claim 16-17, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson using the First Embodiment and Bernard, in view of Menn (US 4,786,271).
Claim 16
The modified arrangement of Sorenson by the teachings of Bernard discloses the arrangement of Claim 1.
Sorenson is silent to the application of a ball detent or equivalents.
Menn teaches a retention mechanism (best seen Fig 6) that comprises at least one moveable element (Fig 6, ball 282) that is moveable between a first position where the moveable element engages with an interface portion of the output member and a second position where the moveable element is moved radially inwardly (C6L22-27) wherein the moveable element is a ball detent that moves radially inward within a channel (best seen Fig 6, bore 270) received in the threaded shaft when the overrunning torque reaches the certain level (C5L24-26, C6L22-27). 
Menn further teaches that using ball detents removes the need for costly downtime while a mechanic replaces a sheared shear pin (C1L36-39) and would be more tolerant to misalignment of the shafts to be connected, which would reduce the cost associated with extremely precise design and manufacturing (C1L22-29). Moreover, loads would be evenly distributed by such a layout which would reduce the cost and need for large capacity bearings and seals (C1L29-32)
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a ball detent as the retention mechanism as taught by Menn instead of the shear pin as taught by Sorenson and Bernard, in order to take advantage of improved connection tolerances, the cost savings of reduced downtime due to replacing shear pins, and improved load distribution.
Claim 17
The combination of Sorenson, Bernard, and Menn, discloses: “The decoupler assembly of claim 16 wherein the moveable element is a ball detent that moves radially inward within a channel received in the shaft when the overrunning torque reaches the certain level (Menn: C6L22-27, C5L24-26; best seen Fig6).”

Claim 19, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson using the First Embodiment and Bernard, in view of Official Notice.
Claim 19
The combination of Sorenson, Bernard, and Menn discloses the arrangement of claim 12.
Sorenson is silent to the application of a three helical female thread.
It is well known in the art to use multi-start threads to provide both a strong connection between threaded components and a quicker coupling/decoupling than is provided by a single helix. 
The office notes that this official notice is identical to the official notice taken in the office action dated 06/01/2018 in Parent Application 15/185,080, to which applicant did not object or traverse in any response to the office.
It would have been obvious to one of ordinary skill at the time of filing to have altered the arrangement of Sorenson and Bernard by using a three helical female thread for a strong connection and quicker speed of coupling and decoupling.


Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the associated objections in the case, as discussed above.
Claim 20
As discussed in the Double Patenting section above, instant claim 20 has the same patentable scope as claim 19 of US Patent 10,519,865 (parent case 15/185,080), and thus would be allowable over the prior art of record for the same reasons as claim 19 of the parent case, as the prior art of record fails to anticipate or render obvious the limitations of the claim and in particular the limitations “transmitting a driving torque from a drive shaft through a decoupler shaft retained within a receiving portion of the output member by a retention mechanism having a primary axis extending axially through a portion of the output member and a portion of the decoupler shaft, to the output member, the output member operably coupled to an engine;” in combination with the remaining limitations of the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747